Citation Nr: 1214045	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  07-18 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right lower extremity varicose veins, to include as secondary to the service connected residuals of a right knee injury.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2010, the Board remanded the claim for further development.  The requested development has been substantially complied with and the claim is ready for appellate review.

The issue of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for the Veteran's service connected right knee disorder following surgical treatment in March 2006 has been raised by the record and was previously referred in the September 2010 Board remand.  To date this issue remains unadjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for tinnitus, and right lower extremity varicose veins to include secondary to residuals of a right knee injury.  After a careful review of the evidence of record the Board finds that additional development is needed prior to deciding the Veteran's claims.


Varicose Veins

The Veteran was afforded a VA examination in September 2003.  At the time, he was diagnosed with right lower leg varicose veins.  It was noted that, from the history, it appears that these resulted after the cast was applied to the right knee.  

The Veteran underwent another VA examination in May 2004.  At the time, it was noted he had varicose veins in the medial aspect of the left (sic) calf.  However, he was diagnosed with varicose veins of the right lower leg.  

The Veteran submitted two private medical opinions.  A February 2007 letter from Dr. P.R. notes that the Veteran sustained a right knee injury in service which caused the onset of severe superficial varicose veins behind his right knee and upper calf.  He stated that it was with reasonable medical certainty that after a review of the appellant's old military records and his history and physical examination, that the Veteran has a right knee problem to include varicose veins.

An April 2007 letter from Dr. T.J.E., notes that the Veteran reported he was involved in a motor vehicle accident in which he crushed his right leg.  Afterwards, he developed some post-traumatic varicosities involving his whole right posterior, medial, and lateral lower leg.  The letter goes on to state that the varicosities did not exist in the contralateral leg, and it was within a reasonable degree of medical certainty that the varicose veins were related to an injury of that magnitude.  

The Board finds that a new VA medical examination and opinion are needed to clarify the medical evidence of record.  While varicose veins have been noted in two VA examinations, at the May 2004 VA examination varicose veins were noted in the left leg, but were diagnosed in the right leg.  Unfortunately, neither VA examiner addressed the etiology of any right lower extremity varicose veins.

Finally, while the Veteran has submitted two private medical opinions, neither physician provided a rationale for the opinions rendered.  Therefore, the opinions provide an inadequate basis to make a decision at this time, and a VA examination and opinion are needed.

Tinnitus

The Veteran's DD 214 shows his military specialty to be indirect fire infantryman.  Accordingly, for purposes of this remand, the Board concedes noise exposure in service.  

VA outpatient treatment records of June 2004 show that the Veteran complained of tinnitus which "has always been there" more on the right than the left.  

In a February 2007 letter, Dr. P.R. stated that it was with reasonable medical certainty that the Veteran's tinnitus in both ears could have been also caused by mortar fire and artillery fire during his military duty.  Unfortunately, Dr. P. R. did not provide a reasoning for his opinion.  Moreover, he qualified his opinion in terms of "could have been."  Therefore, while sufficient to trigger the need for a VA examination, the opinion alone is not adequate to grant the benefit. 

Still, the Veteran has not been afforded a VA examination which addresses the etiology of the claimed tinnitus.  Considering the evidence above, the Board finds that a VA examination and opinion are needed prior to deciding the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for a VA examination by an appropriate physician examiner to determine the nature and etiology of any diagnosed right lower extremity varicose veins.  The examiner must opine whether there is at least a 50-50 probability that the injury of the right knee in service caused or aggravated right lower leg varicose veins.  The claims folder, and a copy of this remand, must be provided to and reviewed by each examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records reviewed.  A complete rationale for any opinion expressed must be provided.  

2.  The AMC/RO shall arrange for an audio examination to determine the nature and etiology of the claimed tinnitus.  The examiner must confirm the diagnosis of tinnitus and must opine whether it is at least as likely as not that tinnitus is related to the Veteran's active service.  The claims folder, and a copy of this remand, must be provided to and reviewed by each examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records reviewed.  A complete rationale must be provided for any opinion offered. 

3.  If any examiner concludes that an opinion cannot be offered without resort to mere speculation, the examiner must address whether research in the medical literature might assist him/her in providing the medical opinion requested in this matter, and if so, such research in the medical literature must be conducted.  The examiner must also indicate whether any use of the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  If after the above factors are taken into consideration, the examiner still continues to find that an opinion cannot be offered as to whether the Veteran's right lower extremity varicose veins and tinnitus are related to service he/she must provide the basis for the conclusion. 

3.  Advise the Veteran that it is his responsibility to report for all VA examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination reports to ensure that all are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of all records contained in Virtual VA.  If either report is deficient in any manner, AMC/RO must implement corrective procedures at once. 

5.  Then, review the Veteran's claims de novo in light of the additional evidence obtained.  If any claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


